ORDER
PER CURIAM.
Richard L. Beaver appeals the judgment of the Miller County Circuit Court denying his motion to substitute and motion to enforce an attorney’s lien. He presents two points on appeal. First, he argues his motion to enforce attorney’s lien should be enforced pursuant to section 484.130, RSMo. Second, he argues Jonna Riley’s application for attorney’s fees should have been granted pursuant to section 536.087.1, RSMo. Mr. Beaver’s points are denied, and the judgment is affirmed. Rule 84.16(b).